 

 

 

Case 20-10791 Doc5 Filed 01/21/20 Page1 of 2

       

Fill in this information to identify your case:

      
       
  

Debtor 1 Melanie Clintte Bailey

First Name Middle Name Last Name

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

     

 

  
   
 

United States Bankruptcy Court for the: DISTRICT OF MARYLAND

   
 
 

Case number
(if known)

 

 

CO “Check if this is an
amended filing

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12/15

If you are an individual filing under chapter 7, you must fill out this form if:
Mf creditors have claims secured by your property, or

a you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,

whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you-claim the property
secures a debt? as exempt on Schedule C?

Creditors Santander Consumer I Surrender the property. HNo
name: C Retain the property and redeem it.

_ CO Retain the property and enter into a ‘ 0 Yes
Description of 2014 Dodge Journey Reaffirmation Agreement.
property C1 Retain the property and [explain]:

securing debt:

 

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases : Will: the: lease be assumed?
Lessor's name: O No

Description of leased

Property: O Yes

Lessor's name: O No

Description of leased

Property: 0 Yes

Lessor's name: O No
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

 

 
 

Case 20-10791

Debtor1 Melanie Clintte Bailey

Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:

Description of leased
Property:

Lessor's name:
Description of leased
Property:

Sign Below

Filed 01/21/20 Page 2 of 2

Case number (if known)

 

 

O Yes
O No
O Yes
O No
O Yes
1 No
O Yes

O No

O Yes

Under penajty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any personal

t ig subject to an unexpired Ti,
4

Melanie Clintte Bailey”
Sign@ture of Debtor 1

 

ose | T 2020

 

X

 

Signature of Debtor 2

Date

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7

page 2

 
